Title: To George Washington from Nathanael Greene, 5 June 1783
From: Greene, Nathanael
To: Washington, George


                  
                     Dear Sir
                     Charlestown June 5th 1783
                  
                  I am now sick with a fever and almost blind with sore Eyes.  I only write this Leter to apoligize for not writing.  Mrs Greene who will have the pleasure of delivering this letter embarks to day for Philadelphia.  Her health is so much improved I   am anxious to get her to the Northward  notwithstanding my own situation.  Mrs Greene will deliver your Excellency a Green silk embroidered pattern for a waiscoat presented your Excellency by a Lady in the West Indies and sent to my care.  I hope soon to see you in the meantime  I am with esteem  and affection your most Obed.  humble Serv   Nath. GreenePresent me affectionately to Mrs Washington if with you. Your Address to the Army and letter to Congress are universally admired.